NOTE: This disposition is nonprecedential.

United States Court of Appeals
for the Federal Circuit

THE COMPAK COMPANIES, LLC,
Plaintiff-Appellc.',nt, l

vi

JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
AND URBAN MINISTRIES, INC.,
Defendants,

AND '

BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AND DUOTECH PACKAGING, LLC,
Defendants-Cross Appellants.

2011-1457, -1483

Appeals from the United States District C0urt for the
Northern District of Illinois in case n0. 03-CV-7427,
Senior Judge John F. Grady.

ON MOTION

ORDER

COMPAK CO V. JOHNSON 2

The Compak Companies, LLC ("Compak") moves to
vacate this court’s March 28, 2012 order dismissing
appeal no. 2011-1457 and for leave to file its corrected
brief as submitted on March 22, 2012. Bruce Carlson,
DuoTech Holdings, Inc., and DuoTech Packaging, LLC
(co]lectively "DuoTech”) respond. Compak replies.

Af|:er appeal no. 2011-1457 was dismissed, DuoTech
voluntarily moved to dismiss its cross-appeal, no. 2011-
1483.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion for reinstatement is granted to the ex-
tent that appeal n0s. 2011-1457 and 2011-1483 are both
reinstated.

(2) The revised caption is reflected above.
(3) Compak’s corrected brief is accepted for`filing.

(4) Compak is directed to file 10 additional copies of
its submitted corrected brief within 14 days of the date of
this order.

(5) DuoTech’s response brief is due within 60 days of
the date of this order.

FOR THE CoUR'r

JUN 0 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: George J. Spathis, Esq.
Andrew J. Cohen, Esq.

JuN 05 2012
munson
amax